DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17-18, 20-22 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0253693 (Lyons et al.) in view of U.S. Patent 6,067,98 (Peter et al.) and U.S. Patent Application Publication 2016/0029844 (Pineda et al.).
With regards to claim 17, Lyons et al. discloses a system for monitoring and controlling a cooking environment comprising, as illustrated in Figures 1-23, a system 38 for preparing foods; a housing 40,122,124,130 (e.g. appliances like microwave oven, cooktop, oven; paragraph [0033]) for receiving the food, a recognition device 70 (e.g. infrared image sensor; step 238 in Figure 23; paragraphs [0006],[0042],[0053]) for recognizing at least one food carrier 46,100,106,104 (e.g. cooking vessel; paragraph [0047]; Figures 5,6,8) couplable with the system, and assigning a weight of the food carrier (paragraphs [0042],[0056]; step 164 of Figure 16); a determining device 42,60 (paragraphs [0053],[0055],[0056]) for determining a net weight of the food based on the assigned weight of the food carrier (paragraph [0056]; step 166 of Figure 16); a coupling device 52 (e.g. heating element) for coupling with the food carrier in a NOTE:  It should be noted that the embodiment illustrated and described in the Lyons reference pertains to a cooktop appliance; however, in paragraph [0033], the reference discloses other cooking environment and appliances, for example microwave oven or oven, can be used].
The only differences between the prior art and the claimed invention are the coupling device comprises a latching and/or clipping element for a form-fitting coupling with an associated food carrier, which contains a corresponding latching and/or clipping element such that the form-fitting coupling is provided on more than two surfaces of the system; and the recognition device comprises a magnetic switching module arranged in the coupling device for recognizing the food carrier; and the recognition device comprises a plurality of recognition units arranged both outside the housing and inside the housing.
First, Peter et al. discloses an oven, as illustrated in Figures 1-6, a system (as illustrated in Figure 1) for preparing foods including a housing 2,5 (e.g. cavity of an appliance like an oven) for receiving the food; a coupling device 21,32,78,79,81,82 for coupling with a food carrier 29,36 (e.g. oven rack) in a defined position in the system such that the coupling device 21,32,78,79, 81,82 comprises a latching and/or clipping element (e.g. dent or tabs; column 3, lines 13-16; column 4, lines 1-11; Figures 1,7) for a form-fitting coupling with an associated food carrier 29,36, which contains a corresponding latching and/or clipping element (e.g. dent or tabs; column 3, lines 13-16; column 4, lines 1-11; Figures 1,7) such that the form-fitting coupling is provided on more than two surfaces 10,11,12 (e.g. rear wall surface and 2 side wall surfaces) of the system (as observed in Figure 1; column 3, lines 4-20; column 4, lines 1-4).  (See, column 2, line 60 to column 5, line 7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of 
Second, Pineda et al. discloses an automated food processing system comprising, as illustrated in Figures 1A-15, a system 100 for preparing foods; a housing 200 for receiving the food; a coupling device 320 (e.g. container receptacle) for coupling with a food carrier 120; a recognition device comprises a magnetic switching module arranged in the coupling device 320 for recognizing the food carrier 120 (e.g. magnetic switches; paragraphs [0048],[0122]).  (See, paragraphs [0019] to [0134]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the magnetic switching module arranged in the coupling device for recognizing the food carrier as suggested by Pineda et al. to the system of Lyons et al. as modified by Peter et al. to have the ability to function to identify the type of food carrier within the coupling device and to further function to detect the presence of the food carrier in the coupling.  (See, paragraphs [0048] of Inoue).  
Third, as disclosed in paragraph [0045] of Lyons et al, “the infrared image sensor 70 may be mounted on or in a cabinet, a wall, a ceiling or any other suitable location”.  Hence, using the structural concept of positioning and arranging the recognition device 70 of Lyons et al. as indicated in paragraph [0045], it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8,11 (7th Cir. 1977)] and by shifting location of the recognition device [NOTE: In re Japikse, 86 USPQ 70 (CCPA 1950)] ).  
At the same time, positioning both a recognition unit on the outside of the housing and a recognition unit on the inside of the housing in lieu of having a recognition unit on the outside or inside of the housing as suggested by Lyons et al. would be redundant since the recognition unit positioned on the outside of the housing would have already recognized the at least one food carrier before the food carrier is placed within the housing and there would be no need for the recognition unit positioned on the inside of the housing.
And, as indicated in the specification on page 4, lines 15-22 of the Instant application, “The recognition device can be arranged on the housing, outside of the housing, and/or inside of the housing. Accordingly, it is also possible that the recognition device comprises multiple recognition units, which are arranged outside of the housing, as well as also within the housing. Through the recognition unit arranged at least outside of the housing, it is possible to already recognize the food carrier, if the user moves the food carrier in the direction of the system. The weight of the food carrier can also thereby be detected at an early stage, and consequently, the tare weight can be determined quickly in a subsequent determination process.”  Therefore, if an operator and/or manufacturer would like to recognize the at last food carrier before the food carrier is placed within the housing, it would be logical and common sense to position the recognition unit on the outside of the housing if the desirability is to recognize and detect the at on or in a cabinet, a wall, a ceiling or any other suitable location” without departing from the scope of the invention.
With regards to claim 18, Lyons et al. further discloses the system 38 includes a weighing device 134,136 for weighing the food carrier together with foods stored thereon or therein; the determining device 42,60 is configured for determining the weight of the food based on a subtraction of the assigned weight of the food carrier (e.g. tare weight; step 164 of Figure 16) from at least a weighed weight of the food carrier and the food stored thereon or therein (e.g. gross weight; step 162 of Figure 16).  (See, paragraph [0056]; steps 162-166 of Figure 16).
With regards to claim 20, Lyons et al. further discloses the system 38 is configured as a cooking device (e.g. microwave oven, cooktop, oven) for cooking the food.  (See, paragraph [0033]; Figures 1,7,16).
With regards to claim 21, Lyons et al. further discloses the recognition device 70 comprises a code scanner for recognizing a code on the food carrier, and thereby for recognizing the food carrier.  (See, paragraph [0047]; Figure 23).
With regards to claim 22, Lyons et al. further discloses the recognition device 70 comprises a camera 68 for recognizing the shape of the food carrier, and thereby to recognize the food carrier.  (See, paragraphs [0048],[0049]; Figure 23, step 238).
With regards to claim 26, Lyons et al. further discloses the system 38 includes a storage device 78,116 in which weight data assigned to different food carriers is stored.  (See, paragraphs [0042],[0047],[0056]; Figures 1,5).
With regards to claim 27, Lyons et al. further discloses the system 38 includes a communications device 42,96 (e.g. control device/portable electronic device) for obtaining 
With regards to claim 28, Lyons et al. further discloses the system 38 includes a display device 64,98 for displaying the determined weight of the food.  (See, paragraph [0034],[0035]; Figures 1,2).
With regards to claim 29, the claim is commensurate in scope with the above claim 17 and is rejected for the same reasons as set forth above.  Pineda et al. further discloses a magnetic counter-switching module for interaction with the magnetic switching module, in order to recognize the food carrier (paragraph [0048]).
With regards to claims 30-32, the claims are directed to a method claim and are commensurate in scope with the above apparatus claim 17-18,29 and are rejected for the same reasons as set forth above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0253693 (Lyons et al.) in view of U.S. Patent 6,067,98 (Peter et al.) and U.S. Patent Application Publication 2016/0029844 (Pineda et al.), as applied to claim 18 above, and further in view of U.S. Patent 4,675,510 (Yamaguchi et al.).
With regards to claim 19, Lyons et al. does not disclose the weighing device comprises at least one strain gauge.
Yamaguchi et al. discloses a cooking appliance comprising, as illustrated in Figures 1-8, a system (e.g. entire apparatus as illustrated in Figure 1) for preparing foods; a housing 1 (e.g. microwave) for receiving the food; a weighing device 11 of a strain gauge 16,17 (column 2, lines 54-59); a determining device 22 for determining the tare weight of the food based on the detected weight of the food carrier (column 3, lines 21-57).  (See, column 2, line 33 to column 6, line 58).
.

Response to Amendment
Applicant’s arguments with respect to claims 17-22 and 26-32 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861